DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
The present application does not properly claim priority to a foreign application.  If the application was filed before September 16, 2012, the priority claim must be made in either the oath or declaration or in an application data sheet; if the application was filed on or after September 16, 2012, the claim for foreign priority must be presented in an application data sheet.  Neither the application data sheet nor the oath in the current application make a priority claim to an international patent application, nor a Canadian patent application.  Accordingly, the effective filing date of the instant application is not afforded the internal patent application date, nor the Canadian patent application date.
If the application being examined is an original application filed under 35 U.S.C. 111(a) (other than a design application), the claim for priority must be presented during the pendency of the application, and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. See 37 CFR 1.55(d)(1). If the application being examined is a national stage application under 35 U.S.C. 371, the claim for priority must be made within the time limit set forth in the PCT and Regulations under the PCT. See 37 CFR 1.55(d)(2). Any claim for priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) not presented within the time period set forth in 37 CFR 1.55 is considered to have been waived. If a claim for foreign priority is presented after the time period set forth in 37 CFR 1.55, the claim may be accepted if the claim properly identifies the prior foreign application and is accompanied by a grantable petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority and the petition fee.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/581,633, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the claims of the instant application require “a change in said user’s condition is indicated when said characteristics of said characteristic data are not within predetermined limits of said characteristics of said signature data” (see claim 11) and the prior-filed application uses characteristics data not within predetermined limits as being indicative of authentication of the user (not determining a change in the user’s condition). 
Therefore, the effective filing date of the instant application is 7/11/13.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 11-19 and 21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 11, the claim language “a change in said user’s physiological condition has occurred when said characteristics” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.  See MPEP 2163.03(V).  Here, the claim recites a genus of “said user’s physiological condition,” but the specification fails to provide evidence that the entire genus is contemplated.  Specifically, this genus covers for example, without limitation, changes in sweat, changes in temperature, changes in neurocognitive function, changes in intraocular pressure, changes in fatigue, and/or changes in incontinence.  However, Applicant’s specification does not describe all of these species such that there is evidence that Applicant had possession of the genus.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 18, the claim language “said at least one server is also for determining movement and mobility disorder biomarkers based on characteristic data from users of said system” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of determining movement and mobility disorder biomarkers based on characteristic data from users of said system, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
Dependent claim(s) 12-19 and 21 fail to cure the deficiencies of independent claim 11, thus claim(s) 11-19 and 21 is/are rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 11-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 11, the claim language “wherein said processing unit determines that a change in said user’s physiological condition has occurred when said characteristics of said characteristic data are not within predetermined limits of said characteristics of said signature data” is ambiguous.  Claim 11 is an apparatus-type claim as evidenced by “a system … comprising…” (see lines 1-2).  However, the above-recited claim language is a method step.  Therefore, it’s unclear what scope it should be given in the apparatus-type claim.  The claim is examined as meaning that the data processing module is configured to provide an indication to some type of indicating device when said characteristics of said characteristic data are not within predetermined limits of said characteristics of said signature data.
For claim 21, the claim language “wherein said change in said user’s physiological condition causes in an alteration in at least one of: said user’s weight; said user’s stride length; and said user’s stride to stride variability” is ambiguous.  It is unclear what is meant by “causes in an alteration in at least one of.”  It appears that this may just be a syntax issue, but it’s unclear a physiological condition “causes in” an alteration of something else.  How is the physiological condition in and also causing one from the list of variables?  The claim is examined as meaning that the change in the physiological condition causes a change in one of user’s weight, user’s stride length, or user’s stride to stride variability.
Dependent claim(s) 12-19 fail to cure the ambiguity of independent claim 11, thus claim(s) 11-19 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11-15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/003181 to Gray et al. (hereinafter “Gray”) in view of U.S. Patent Application Publication No. 2014/0094940 to Ghassemzadeh et al. (hereinafter “Ghassemzadeh”).
For claim 11, Gray discloses a system for use in determining at least one change in a user’s physiological condition (Abstract), the system comprising:
a sensor module comprising at least one sensor for gathering gait-based biometric data from a user (para [0008]), said gait-based data relating to a continuous gait of said user (as can be seen in Figs. 3-8);
a database for storing signature data (para [0008] and [0035]), said signature data being data resulting from an analysis of data gathered from said sensor module when said user uses said system (para [0008] and [0035]);
a processing unit for receiving data from said sensor module (para [0006]), said processing unit being for determining characteristic data from said data received from said sensor module and for comparing characteristics of said characteristic data with characteristics of said signature data (para [0008]);
wherein said processing unit determines that an event has occurred when said characteristics of said characteristic data are not within predetermined limits of said characteristics of said signature data (para [0007]-[0008]); and
wherein said sensor module comprises an insole for use with a shoe of said user (para [0022]).
Gray does not expressly disclose that the event is a change in said user’s condition, said change is determined by said processing unit comparing subsequently gathered gait data of said user to previously gathered gait data of said user, said change in said user’s physiological condition results in a change in said user’s gait.
 However, Ghassemzadeh teaches an event that is a change in said user’s condition (para [0030], “the user of the sensor device 102 is about to fall, is falling, or has fallen”) (also see para [0041], where if “the mode of motion is greater than the threshold value,” then 216 provides an input to 218, resulting in a “message 130”), said change is determined by said processing unit comparing subsequently gathered gait data of said user to previously gathered gait data of said user (para [0032]), said change in said user’s physiological condition results in a change in said user’s gait (para [0029]-[0030]).
It would have been obvious to a skilled artisan to modify Gray such that the event is a change in said user’s condition, said change is determined by said processing unit comparing subsequently gathered gait data of said user to previously gathered gait data of said user, said change in said user’s physiological condition results in a change in said user’s gait, in view of the teachings of Ghassemzadeh, for the obvious advantage of making a personalized determination of whether a user is about to fall so that assistance may be provided to try and prevent the fall to the user of Gray’s device.
For claim 12, Gray further discloses wherein said at least one sensor detects and measures a force applied to said sensor module by a foot of a user as said user is walking (para [0022], [0032], and/or [0036]) (also see claim 10).
For claim 13, Gray further discloses wherein said at least one sensor detects and measures pressure applied by a foot of said user to said sensor as said user is walking (para [0022], [0032], and/or [0036]).
For claim 14, Gray further discloses wherein said at least one sensor detects a force applied to different areas of said sensor module by a foot of said user as said user is walking (para [0022], [0032], and/or [0036]) (also see para [0024]).
For claim 15, Gray further discloses wherein said at least one sensor comprises a plurality of sensors, each sensor being for detecting and measuring an amount of force applied to different areas of said sensor module by a foot of said user (para [0022], [0032], and/or [0036]) (also see para [0024]).
For claim 21, Gray, as modified, further discloses wherein said change in said user’s physiological condition causes an alteration in at least one of: said user’s weight; said user’s stride length; and said user’s stride to stride variability (see para [0029]-[0030] of Ghassemzadeh).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Ghassemzadeh, and further in view of U.S. Patent Application Publication No. 2014/0222173 to Giedwoyn et al. (hereinafter “Giedwoyn”).
For claim 16, Gray further discloses at least one server communicating with said insole (para [0067]).
Gray and Ghassemzadeh do not expressly disclose wherein said insole is configured to transmit data to said server, and said server is configured to analyze said data to determine said user’s physiological condition.
However, Giedwoyn teaches at least one server communicating with said insole (para [0049], “..the shoe 100 generally includes a force and/or pressure sensor system 12 operably connected to a universal communication port 14) and para [0090], “…the module 22 could be as complex a component as a personal computer, mobile device, server,” “[t]he port 14 is configured for transmitting data gathered by sensors 16 to the module 22 for storage, transmission, and/or processing”) (also see 110 in Fig. 5 and para [0106]), wherein said insole is configured to transmit data to said server (para [0049] and [0090]) (also see 110 in Fig. 5 and para [0106]), and said server is configured to analyze said data to determine said user’s physiological condition (para [0090]) (also see para [0122]-[0123]) (also see more generally para [0138]-[0141]).
It would have been obvious to a skilled artisan to modify Gray wherein said insole is configured to transmit data to said server, and said server is configured to analyze said data to determine said user’s physiological condition, in view of the teachings of Giedwoyn, because such a modification would be the simple substitution of one processing structure/architecture for another that would lead to the predictable result of being able to analyze the data from the insole.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Ghassemzadeh and Giedwoyn, and further in view of U.S. Patent Application Publication No. 2013/0013331 to Horseman.
For claim 17, Gray, Ghassemzadeh, Giedwoyn do not expressly disclose wherein said at least one server is in communication with at least one fitness or health based database, and wherein said server is configured to receive health data from said at least one database, said health data being for use in determining said user’s physiological condition.
However, Horseman teaches wherein said at least one server (106) is in communication with at least one fitness or health based database (108) (as can be seen in Fig. 1), and wherein said server is configured to receive health data from said at least one database (para [0006]), said health data being for use in determining said user’s physiological condition (para [0006]).
It would have been obvious to a skilled artisan to modify Gray wherein said at least one server is in communication with at least one fitness or health based database, and wherein said server is configured to receive health data from said at least one database, said health data being for use in determining said user’s physiological condition, in view of the Horseman, because a database is a suitable logic structure for hosting templates (such as the ones disclosed in Giedwoyn), which can be used to determine the user’s condition.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Ghassemzadeh, Giedwoyn, and Horseman, and further in view of U.S. Patent Application Publication No. 2013/0212168 to Bonasera et al. (hereinafter “Bonasera”).
For claim 18, Gray, Ghassemzadeh, Giedwoyn, and Horseman do not expressly disclose wherein said at least one server is also for determining movement and mobility disorder biomarkers based on characteristic data from users of said system.
However, Bonasera teaches wherein at least one server (102) is also for determining movement and mobility disorder biomarkers (“behavior biomarkers,” para [0018]) based on characteristic data from users of said system (see generally para [0058]-[0069], but more specifically para [0061]-[0062] or [0067]).
It would have been obvious to a skilled artisan to modify Gray wherein said at least one server is also for determining movement and mobility disorder biomarkers based on characteristic data from users of said system, in view of Bonasera, for the obvious advantage of identifying impairments to daily activities so that appropriate therapy may be applied.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Ghassemzadeh, Giedwoyn, and Horseman, and further in view of U.S. Patent Application Publication No. 2010/0293076 to End et al. (hereinafter “End”).
For claim 19, Gray, Ghassemzadeh, Giedwoyn, and Horseman do not expressly disclose wherein said at least one server is also for analyzing and recommending footwear types and models based on user characteristics.
However, End teaches wherein said at least one server (104) is also for analyzing and recommending footwear types and models based on user characteristics (para [0030] and [0033]).
It would have been obvious to a skilled artisan to modify Gray wherein said at least one server is also for analyzing and recommending footwear types and models based on user characteristics, in view of the teachings of End, for the obvious advantage of ensuring properly fitting footwear.
Response to Arguments
Applicant’s arguments filed 6/27/22 have been fully considered.
With respect to the 112(a) rejections, many of rejections have been withdrawn in view of Applicant’s amendments and arguments.  However, the rejections that remain are maintained.  With respect to the “user’s physiological condition,” this term is still a broad enough of a genus that is covers many species that are not described in Applicant’s specification.  Specifically, physiological conditions still cover changes in sweat, changes in temperature, changes in neurocognitive function, changes in intraocular pressure, changes in fatigue, and/or changes in incontinence.  None of those are described in the specification with respect to the subject matter claimed.  With respect to claim 18, para [0007]-[0008], [0012], [0065], and [0067] don’t mention “biomarkers.”  Para [0017] does mention “biomarkers,” but it’s in the context of “[t]his analysis may be performed for research in movement and mobility of biomarkers.”  Disclosing that research can be performed is a long shot away from disclosing the actual flowchart/algorithm for making the determination of the movement and mobility disorder biomarkers.  With respect to the sole 112(b) rejection that is being maintained, the claim language still is directed to a method step that is within the body of an apparatus-type claim.
With respect to the 103 rejection(s), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Gray is relied upon for teaching the continuity of the gait-based data.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818. The examiner can normally be reached M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791